30 A.D.3d 215 (2006)
816 N.Y.S.2d 466
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
WILLIAM WALKER, Appellant.
Appellate Division of the Supreme Court of the State of New York, First Department.
June 13, 2006.
Concur  Tom, J.P., Saxe, Friedman, Sullivan and McGuire, JJ.
Defendant failed to preserve his claim that the evidence was legally insufficient to establish his intent to cause serious physical injury, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the evidence was legally sufficient. We also conclude that the verdict was not against the weight of the evidence. Defendant slashed his victim's face with a razor, and his intent to cause serious physical injury could be readily inferred from his actions (see People v Getch, 50 NY2d 456, 465 [1980]). There was evidence before the jury, moreover, from which it reasonably may have concluded that defendant's attack was motivated by a desire to inflict an injury severe enough to prevent the victim from competing or interfering with defendant's drug-selling activities.
Defendant's constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]). Defendant's mandatory sentence as a persistent violent felony offender was based entirely on his prior convictions (see Almendarez-Torres v United States, 523 US 224 [1998]).